PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/332,130
Filing Date: 11 Mar 2019
Appellant(s): BOTMAN et al.


__________________
John R. Lastova (Reg. No. 33149)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/28/2020 appealing from office action mailed 7/28/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-4, and 22-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Madampath et al (US 20150058606 A1, hereinafter “Madampath”).
Claims 5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madampath et al (US 20150058606 A1, hereinafter “Madampath”) as applied to claims 1-4, in view of Ashfield et al (US 20070294592  A1, hereinafter, “Ashfield”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madampath in view of Alsup et al (US 20050076180 A1, hereinafter “Alsup”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madampath et al (US 20150058606 A1, hereinafter “Madampath”) as applied to claims 1-4, in view of Pflum (US 5822560 A, hereinafter, “Pflum”).
Claims 17-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ashfield et al (US 20070294592  A1, hereinafter, “Ashfield”) in view Madampath et al (US 20150058606 A1, hereinafter “Madampath”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ashfield in view of Madampath as applied to claim 17, in further view of Pflum (US 5822560 A, hereinafter, “Pflum”).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ashfield in view of Madampath as applied to claim 17, in further view of Alsup et al (US 20050076180 A1, hereinafter “Alsup”).

(2) Response to Argument
A. Technological Context from the Specification
No arguments.
B. Madampath Does Not Anticipate Claims 1-4, 22, and 23
Legal Requirements for Anticipation
No Arguments.
2. Madampath Fails to Disclose at least Two Elements recited in Claim 1
With the first three paragraphs of section B. 2. Appellant argued that “Madampath fails to disclose at least the following two elements recited in claim 1 and labelled here as claim elements (a) and (b) for convenience:
“said sequence including a branch behaviour setting instruction that indicates an identified instruction within said sequence, execution of the branch behaviour setting instruction enabling a branch behaviour to be associated with said identified instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting instruction when the identified instruction is encountered in said sequence” (claim element (a)), and
“the trace generation circuitry further being arranged to generate, from the instruction execution information, a trace element indicative of execution behaviour of said branch behaviour setting instruction, and a trace element to indicate that said branch behaviour has been triggered on encountering said identified instruction within said sequence” (claim element (b)).”
Examiner respectfully disagrees, because, regarding (a), Madampath teaches (refer to Fig. 7) this feature, Fig. 7 of Madampath shows high level code of branch instructions, code at line 705 reads on a branch behavior setting instruction. When the code is compiled into machine readable code, the compiled code identifies the instruction printf(“Hello world\n”) at line 11 which depends on the branch behavior of the instruction at line 705. Regarding (b), at step 640 in fig. 6 of Madampath, “the computer writes the run-time branch trace value to a log message, to a trace buffer” reads on a trace element indicative of execution behavior of said branch behavior setting instruction. At step 630, store run-time value for current function reads on a trace 
On p14 first two full paragraphs, Appellant argued that “Madampath does not teach the claimed branch behaviour setting instruction, and therefore, Madampath also does not disclose a sequence of instructions including such a branch behaviour setting instruction or the trace generation circuitry arranged to handle such instructions.
In claim 1, the branch behaviour setting instruction:
1.    indicates another instruction within the sequence (“indicates an identified instruction within said sequence”);
2.    causes that instruction to act as a branch instruction (“execution of the branch behaviour setting instruction enabling a branch behaviour to be associated with said identified instruction”); and
3.    in particular, causes processing circuitry to branch to a target address when that instruction is encountered (“causes the processing circuitry to branch to a target address identified by the branch behaviour setting instruction when the identified instruction is encountered in said sequence”).”
Examiner respectfully disagrees, because, Madampath (refer to Fig. 7) satisfies the three requirements, i.e. Madampath identifies another instruction (requirement 1), i.e. the printf instruction at line 11; it causes that instruction to act as a branch instruction ( requirement 2), i.e. after execution of the printf instruction, it branches; it branches to a target address identified by the branch behavior setting instruction (requirement 3), i.e. instruction at line 15; so Madampath teaches the claim features.
On p14 last paragraph and p15 first full paragraph, Appellant argued that “Therefore, the code shown in Figure 7 merely discloses conventional branch instruction behaviour where the branch occurs immediately after the branch instruction depending on whether the condition is satisfied. If a==l, then the branch does not occur and the program flow proceeds to the next line. Otherwise, the program flow jumps ahead. This is different from the branch behaviour setting instruction of claim 1 which indicates an identified instruction (i.e., an instruction other than the branch behaviour setting instruction), with execution of the branch behaviour setting instruction enabling branch behaviour to be associated with that identified instruction is encountered, the branch behaviour occurs. Hence, Madampath does not disclose the branch behaviour setting instruction recited in element (a) of claim 1.”
Examiner respectfully disagrees, because, although the if/else instruction series is not what Applicant tries to define using the claim language, it fits in the description of the claim language, therefore, it teaches what the claim language describes. i.e. the if statement in Fig. 7 of Madampath reads on the behavior setting instruction, the if statement identifies the printf instruction which is different from the if statement, the execution of the if statement (reads on branch behavior setting instruction) enables branch behavior to be associated with that identified instruction (the printf instruction), such that when the identified instruction is encountered (when printf is encountered), the branch behavior occurs. Hence, Madampath teaches the claim feature under discussion.  
On p15 last full paragraph to p16 first full paragraph, Appellant argued that “The print function on code line 11 is not a branch instruction (requirement 2) because the print function does not cause processing to branch to a target address identified by the if/else statement (requirement 3).”
Examiner respectfully disagrees, because, the if/else is a true branching instruction series, it sets up two branches as illustrated in in the figure on p16 of the Appeal Brief, when one of the printf is executed, it skips the other branch and jumps to a target address (line 15) identified by the if/else statement. So the printf instruction reads on the branch instruction in the claim.
On p16 last paragraph, Appellant argued that “The Examiner refers to skipping certain lines of code, but skipping lines of code is not the same as branching to a non-sequential instruction. Just because code line 13 (printf(”Hello earth\n”)) follows code line 11 (printf(“Hello world\n”)) does not mean that these lines of code correspond to sequential instructions. In fact, the two print functions are not sequential instructions because there is no situation in which one print function would be executed after the other print function. Only one of the print functions is triggered.”
Examiner respectfully disagrees, because, the if/else is a sequence of instructions, the sequence is not executed sequentially because the if/else statement 
On p17 first paragraph, Appellant argued that “There is no teaching of the two forms of trace element recited in claim element (b): “a trace element [#1] indicative of execution behaviour of said branch behaviour setting instruction, and a trace element [#2] to indicate that said branch behaviour has been triggered on encountering said identified instruction within said sequence.”
Examiner respectfully disagrees, because, at step 640 in fig. 6 of Madampath, “the computer writes the run-time branch trace value to a log message, to a trace buffer” reads on a trace element [#1] indicative of execution behavior of said branch behavior setting instruction. At stop 630, store run-time value for current function reads on a trace element [#2] to indicate that said branch behavior has been triggered on encountering said identified instruction within said sequence.
On p17 second paragraph, Appellant argued that “Because Madampath fails to teach at least the claim elements (a) and (b), Madampath cannot anticipate claim 1. Analogous features are recited in claims 22 and 23, and therefore, Madampath also cannot anticipate claims 22 and 23. The anticipation rejection should be reversed.”
Examiner respectfully disagrees, because, as explained in previous paragraphs, Madampath teaches the claim features under discussion, hence Madampath anticipates these claims.
C. Claims 17, 24, and 25 Are Patentable Over Ashfield and Madampath
1. Ashfield Lacks Multiple Elements in Claim 17
On p18 first full paragraph, Appellant argued that “Ashfield also fails to disclose claim element (a) “said sequence including a branch behaviour setting instruction that indicates an identified instruction within said sequence, execution of the branch behaviour setting instruction enabling a branch behaviour to be associated with said identified instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting instruction when the identified instruction is 
Examiner respectfully disagrees, because, Ashfield teaches a branch behavior setting instruction (line 6 in Fig. 7A, wherein BEQ 0x8020 reads on a branch behavior setting instruction, and line 22 B 0x8020 reads on the identified instruction), execution of BEQ (branch behavior setting instruction) enables a branch behavior to be associated with said identified instruction (B 0x8020) that causes the processing circuitry to branch to a target address (0x8020) identified by the branch behaviour setting instruction when the identified instruction is encountered in said sequence. In fact Madampath also teaches the claim feature under discussion, refer to previous paragraphs in section B. 2. claim element (a) of claim 1.
On p18 last paragraph, Appellant argued that “Thus, Ashfield’s teachings relate to conventional branch instructions. There is no teaching of the claimed branch behaviour setting instruction in Ashfield, and therefore, Ashfield lacks claim element (a) which requires a branch behaviour setting instruction.”
Examiner respectfully disagrees, because, although conventional branch instructions as taught by Ashfield are not what Applicant tries to define using the claim language, they fit in the description of the claim language, therefore, they teach what the claim language describes. Hence Ashfield teaches the claim feature under discussion.
2. The Combination of Madampath and Ashfield Lacks Multiple Elements in Claim 17
With the first paragraph of section C. 2. Appellant argued that “At least claim elements (a) and (d) of claim 17 missing from Ashfield are also not disclosed in Madampath. Claim feature (a) is not disclosed in Madampath for the reasons explained above for claim 1 in section B. Claim feature (d) refers to “the branch behaviour setting instruction,” and for the same reasons explained above for claim 1, Madampath does not disclose a branch behaviour setting instruction as defined in claim 17.”
Examiner respectfully disagrees, because, as explained in section B. 2. for claim 1, Madampath teaches claim elements (a) and (d) of claim 17. The combination of Ashfield and Madampath teaches claim 17.

Examiner respectfully disagrees, because, as explained in previous paragraphs, the combination of Ashfield and Madampath teaches claim features (a) and (d) of claim 17. Similarly, the combination of Ashfield and Madampath teaches claims 24 and 25.
With the third paragraph of section C. 2. Appellant argued that “ In contrast, Madampath fails to teach how to implement reliable tracing for processing circuitry executing program code that includes one or more branch behaviour setting instructions that (in contrast to normal branch instructions) alter the program flow at a point other than immediately after those branch behaviour setting instructions.”
Examiner pointed out that this argument is a general comment, it is not relevant to claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZENGPU WEI/
Examiner, Art Unit 2192
Conferees:
/S. Sough/SPE, Art Unit 2192

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.